DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Karczewicz et al. (US 20160345030 A1).
Regarding Claim 8, Karczewicz et al. teaches a computer system for video coding, the computer system (Paragraph 17) comprising:
one or more computer-readable non-transitory storage media configured to store computer program code (Paragraph 17); and
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (Paragraph 17), said computer program code including:
receiving code configured to cause the one or more computer processors to receive video data having one or more coding coefficients (Paragraph 56);
performing code configured to cause the one or more computer processors to perform a flipping or rotation operation on the received video data based on selecting a scan region based coefficient coding definition to concentrate the coding coefficients in a scan region (Paragraphs 139-140); and
decoding code configured to cause the one or more computer processors to decode the video data based on the selected scan region based coefficient coding definition (Paragraph 15).
Regarding Claim 9, Karczewicz et al. teaches the computer system of claim 8, Karczewicz et al. further teaches wherein the scan region based coefficient coding definition is selected based on explicit signaling of the parameters used for a coding block (Paragraph 140).
Regarding Claim 10, Karczewicz et al. teaches the computer system of claim 8, Karczewicz et al. further teaches wherein the scan region based coefficient coding definition is selected based on implicitly inferring from intra prediction directions used in an intra coded current block (Paragraph 99).
Regarding Claim 14, Karczewicz et al. teaches the computer system of claim 8, Karczewicz et al. further teaches wherein a height and a width associated with the scan region are defined (Paragraph 140).
Method claims 1-3, and 7 are drawn to the method of using corresponding apparatus claimed in claims 8-10 and 14 and are rejected for the same reasons as used above.
Claims 15-17 have limitations similar to those rejected in claims 8-10 above and are rejected for the same reasons as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 20160345030 A1) in view of Joshi et al. (US 20140226721 A1).
Regarding Claim 11, Karczewicz et al. teaches the computer system of claim 8, however Karczewicz et al. does not explicitly teach wherein the rotation or flipping operation is performed based on identifying an origin point in the received video data corresponding to the selected scan region based coefficient coding definition.
Joshi et al. teaches teaches wherein the rotation or flipping operation is performed based on identifying an origin point in the received video data corresponding to the selected scan region based coefficient coding definition (Paragraph 122).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the origin point based flipping as shown in Joshi et al. above in order to allow for designating a corner about which video data is flipped or rotated (See Joshi et al. Paragraph 122).
Regarding Claim 12, Karczewicz et al. and Joshi et al. teach the computer system of claim 11, Karczewicz et al. does not explicitly teach that the origin point is determined by an intra prediction mode associated with the received video data.
Joshi et al. teaches teaches wherein the origin point is determined by an intra prediction mode associated with the received video data. (Paragraph 89).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the origin point based flipping as shown in Joshi et al. above in order to allow for designating a corner about which video data is flipped or rotated (See Joshi et al. Paragraph 122).
Regarding Claim 13, Karczewicz et al. and Joshi et al. teach the computer system of claim 11, Karczewicz et al. does not explicitly teach wherein the origin point is explicitly signaled.
Joshi et al. teaches wherein the origin point is explicitly signaled (Paragraph 29).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the computer system for video coding of Karczewicz et al. to include the origin point based flipping as shown in Joshi et al. above in order to allow for designating a corner about which video data is flipped or rotated (See Joshi et al. Paragraph 122).
Method claims 4-6 are drawn to the method of using corresponding apparatus claimed in claims 11-13 and are rejected for the same reasons as used above.
Claims 18-20 have limitations similar to those rejected in claims 11-13 above and are rejected for the same reasons as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483